Exhibit 10.13

 
NOTE CONVERSION AGREEMENT


THIS NOTE CONVERSION AGREEMENT (this “Agreement”), dated as of December 29,
2011, is made by and between Magnolia Solar Corporation a Nevada corporation
(“Company”), Magnolia Solar, Inc., a Delaware corporation (the “Guarantor”) and
Jeffrey A. Grossman (“Holder”).


WHEREAS, on December 31, 2009, the Company accepted subscription for a total of
26.6 units in a private placement consisting of an aggregate of $2,660,000 of
original issue discount senior secured convertible notes and warrants to
purchase an aggregate of 2,660,000 shares of common stock, par value $0.001 per
share (the Common Stock”), of the Company at an exercise price of $1.25 per
share (the “Offering”);


WHEREAS, in connection with the Offering, the Company issued to the Holder an
Original Issue Discount Senior Secured Promissory Note in the principal amount
of $160,000, dated December 31, 2009 (the “Note”) and a warrant to acquire
160,000 shares of Common Stock as evidenced by Warrant No. MSC – 005 (the
“Warrant”) pursuant to that certain Subscription Agreement between the Company
and Holder dated as of December 31, 2009 (the “Subscription Agreement”);


WHEREAS, as an inducement to enter into the Subscription Agreement the
obligations of the Company under the Note are secured by all assets of the
Company and each Subsidiary pursuant to a Security Agreement, dated as of
December 31, 2009 between the Company, the Subsidiaries (as defined therein) of
the Company and the Secured Parties (as defined therein) (the “Security
Agreement”);


WHEREAS, as further inducement to enter into the Subscription Agreement the
Guarantor and the Purchasers (as defined therein) entered into a Subsidiary
Guarantee dated as of December 31, 2009 (the “Guarantee Agreement”);


WHEREAS, the Company and Holder wish to provide for the terms and conditions
pursuant to which the Note may be converted into Common Stock of the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties agree as follows:


1.  
Conversion of Note and Warrant Amendment



Subject to the terms and conditions set forth in this Agreement, at the Closing,


(a)            the Holder shall convert the Note into 640,000 shares (the
“Shares”) of the Company’s Common Stock at a per share price equal to $0.25; and


(b)            the Warrant shall be amended and restated to reduce the Warrant
Price (as defined therein) to $0.50 per share.


2.  
Closing



(a)            The consummation of the transactions contemplated hereby (the
“Closing”) shall take place on December ___, 2011, or on such other date as the
parties mutually agree, (the “Closing Date”).  The Closing shall take place at
the offices of Sichenzia Ross Friedman & Ference LLP, or at such other place as
the parties mutually agree.


(b)            At the Closing, (i) the Holder shall deliver the original Note
and the original Warrant to the Company, and (ii) the Company shall deliver to
the Holder a stock certificate registered in the name of the Holder evidencing
the Shares together with a replacement warrant registered in the name of the
Holder in the form attached hereto as Exhibit A (the “Replacement Warrant”).


3.          Certain Agreements. The Holder agrees that upon delivery of the
Shares and Replacement Warrant to the Holder (i) any and all security interests,
liens and rightsof set-off under the Security Agreement is hereby terminated,
discharged and forever released with respect to the Holder, (ii) all obligations
and liabilities of the Company and Guarantor under or in respect of the Note,
the Warrant, the Subscription Agreement, the Security Agreement, the Subsidiary
Guarantee and any other agreement, document or instrument delivered by the
Company in connection therewith (the “Transaction Documents”) is hereby
terminated and deemed satisfied and paid-in-full, (iii) the Holder hereby agrees
that (x) the transactions contemplated by this Agreement including, without
limitation, the issuance or sale of the Shares, the  issuance or sale of the
Replacement Warrant and the issuance or sale of the shares underlying the
Replacement Warrant upon exercise of the Replacement Warrant (the “Replacement
Warrant Shares”) and (y) any transaction with any other holder of notes and
warrants issued in the Offering (such notes and warrants hereinafter referred to
as “Other Notes” and “Other Warrants”, respectively) in connection with the
maturity of the Other Notes, including without limitation, the issuance or sale
of any shares of Common Stock of the Company or securities convertible into or
exercisable for Common Stock of the Company for consideration, conversion price
or exercise price less than the Warrant Price (as defined in the Replacement
Warrant), shall not in any of the cases set forth in (x) and (y) give rise to an
adjustment to the Warrant Price under Section 5 of the Replacement Warrant, and
(iv) the Holder hereby releases and forever discharges the Company and Guarantor
of and from all any and all manner of actions, suits, debts, sums of money,
contracts, agreements, claims and demands at law or in equity, that Holder had,
or may have arising from or related to the Transaction Documents.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
4.          Further Assurances. In connection with the consummation of the
transactions contemplated hereby, the Holder, by entering into this Agreement,
agrees to execute all agreements and other documents as reasonably requested by
the Company.


5.          Investor Representations and Warranties and Covenants. The Holder
represents, warrants and covenants to the Company as follows:


(a)           No Registration. The Holder understands that the Note, Warrant,
Shares, Replacement Warrant and Replacement Warrant Shares have not been, and
will not be, registered under the Securities Act of 1933, as amended (the
“Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Holder’s representations as expressed herein or otherwise made pursuant
hereto.


(b)           Investment Intent. The Holder has acquired the Note and Warrant,
and is acquiring the Shares, Replacement Warrant and Replacement Warrant Shares,
for investment for its own account, not as a nominee or agent, and not with the
view to, or for resale in connection with, any distribution thereof, and the
Holder has no present intention of selling, granting any participation in, or
otherwise distributing the same.  The Holder further represents that it will not
violate the Securities Act and does not have any contract, undertaking,
agreement or arrangement with any person or entity to sell, transfer or grant
participation to such person or entity or to any third person or entity with
respect to the Note, Warrant, Shares, Replacement Warrant or Replacement Warrant
Shares


(c)           Investment Experience. The Holder has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that the Holder can protect
its own interests. The Holder has such knowledge and experience in financial and
business matters so that the Holder is capable of evaluating the merits and
risks of its investment in the Company.


(d)           Residency. The residency of the Holder (or, in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on the signature page hereto.


(e)           Speculative Nature of Investment. The Holder understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks. The Holder can bear the economic risk of the Holder’s investment and is
able, without impairing the Holder’s financial condition, to hold the Shares,
Replacement Warrant and Replacement Warrant Shares for an indefinite period of
time and to suffer a complete loss of such Holder’s investment.


(f)           Access to Data. The Holder and its advisors, if any, have been
furnished with or have been given access to all materials relating to the
business, finances and operations of the Company and any reasonably requested
materials requested by the Holder, The Holder and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without limiting the generality of the foregoing, the Holder has had the
opportunity to obtain and to review the Company’s filings available on the EDGAR
web site of the Securities and Exchange Commission (www.sec.gov).


(g)           Accredited Investor. The Holder is an “accredited investor’ within
the meaning of Regulation D, Rule 501(a), promulgated by the Securities and
Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.


(h)           Rule 144. The Holder acknowledges that the Shares, Replacement
Warrant and Replacement Warrant Shares must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available. The Holder is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions. The Holder acknowledges that, in the event all of the requirements
of Rule 144 are not met, registration under the Securities Act or an exemption
from registration will be required for any disposition of the Shares,
Replacement Warrant and Replacement Warrant Shares.


(i)           Authorization. The Holder has all requisite power and authority to
execute and deliver this Agreement, and to carry out and perform its obligations
under the terms hereof. All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Holder’s obligations herein, has been taken.


(j)           The Holder understands and agrees that the certificates evidencing
the Shares and the Replacement Warrant and Replacement Shares shall bear a
legend in substantially the form as follows (in addition to any legend required
by any other applicable agreement or under applicable state securities laws):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”


6.          Miscellaneous.  This Agreement (and any exhibits hereto) contains
the entire agreement and understanding between the parties and supersedes all
prior negotiations, agreements, and discussions concerning the subject matter
hereof.  This Agreement may not be amended or modified except by a writing
signed by each of the respective parties hereof.  No breach or violation of this
Agreement shall be waived except in a writing executed by the party granting
such waiver.  This Agreement shall not be assigned by the Company or the Holder
without the prior written consent of the Company.  The validity and
interpretation of this Agreement shall be governed by the law of the State of
New York applicable to agreements made and to be fully performed therein,
without giving effect to its principles of conflicts of laws.  Any dispute
arising out of this Agreement shall be resolved exclusively by the competent
Federal or State courts sitting in the State and County of New York, and each of
the parties submits to the jurisdiction of such courts for the resolution of any
such dispute.  The benefits of this Agreement shall inure to the respective
successors, assigns and heirs of the parties hereto and the obligations and
liabilities assumed in this Agreement by the parties hereto shall be binding
upon their respective successors, assigns and heirs.  For the convenience of the
parties hereto, any number of counterparts (facsimile or otherwise) of this
Agreement may be executed by the parties, each of which shall be, and shall be
deemed to be, an original instrument, but all such counterparts taken together
shall constitute this Agreement. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.


[Signature Page Follows]




 
2

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereon to duly authorized as of the day and year
first above written.

 

 Magnolia Solar Corporation          Magnolia Solar, Inc.                      
         
By: /s/ Yash Puri
   
By: /s/ Yash Puri
 
Name: Yash R Puri  
   
Name: Yash R Puri
 
Title: Exec VP     
   
Title: Exec VP
                      By: /s/ Jeffrey A. Grossman         Jeffrey A.
Grossman             


                                                                                 


 
3

--------------------------------------------------------------------------------

 
 
Exhibit A
    

       
AMENDED AND RESTATED WARRANT
 
NO. MSC-005A
MAGNOLIA SOLAR CORPORATION
160,000 Shares
     

WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, MAGNOLIA SOLAR CORPORATION, a Nevada corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on the
Expiration Date (as hereinafter defined) to Jeffrey A. Grossman or registered
assigns (the “Holder”), under the terms as hereinafter set forth, One Hundred
and Sixty Thousand (160,000) fully paid and non-assessable shares of the
Company’s Common Stock, par value $0.0001 per share (the “Warrant Stock”), at a
purchase price of FIFTY CENTS ($0.50) per share (the “Warrant Price”), pursuant
to this amended and restated warrant (this “Warrant”).  The number of shares of
Warrant Stock to be so issued and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth.  The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the exercise of this
Warrant.  This Warrant was originally issued to the Holder of the Holder’s
predecessor in interest on December 31, 2009 (the “Issue Date”) and amended and
restated on the date set forth on the signature page set forth below.
 
1. Exercise of Warrant.
 
a. The Holder may exercise this Warrant in whole or in part according to its
terms by delivering the Notice of Exercise to the Company at the address set
forth in Section 9, the Notice of Exercise attached hereto having then been duly
executed by the Holder, accompanied by cash, certified check or bank draft in
payment of the purchase price, in lawful money of the United States of America,
for the number of shares of the Warrant Stock specified in the Notice of
Exercise, or as otherwise provided in this Warrant, prior to 5:30 p.m., Eastern
Time, on December 31, 2014 (the “Expiration Date”).  Partial exercises of this
Warrant resulting in purchases of a portion of the total number of shares of
Warrant Stock available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of shares of Warrant Stock purchased
 
b. The provisions of this Section 1(b) shall only be applicable (i) prior to the
Automatic Exercise Date (as defined below),if, and only if, the provisions of
the following sentence are satisfied, or (ii) on the Automatic Exercise Date,
whether or not such provisions are satisfied.  Notwithstanding anything
contained herein to the contrary, if at any time after twelve (12) months from
the Issue Date of this Warrant there is no effective registration statement
registering, or no current prospectus available for, the resale of all of the
shares of Warrant Stock issuable hereunder, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part by means of a “cashless
exercise” in lieu of making a cash payment, and the Holder shall then be
entitled to receive a certificate for the number of shares of Warrant Stock
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A) =           VWAP (as defined below) on the Trading Day immediately preceding
thedate of such election;


(B) =           the Warrant Price of this Warrant, as adjusted; and


(X) =           the number of shares of Warrant Stock issuable upon exercise of
thisWarrant in accordance with the terms of this Warrant by means of a
cashexercise rather than a cashless exercise.


For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a Trading Market, the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
Trading Market on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)); (b)  if the OTC Bulletin Board is not
a Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent closing bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company. For purposes of this
Warrant, “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the New
York Stock Exchange, NYSE Amex, NASDAQ Capital Market, NASDAQ Global Market, or
NASDAQ Global Select Market.  For purposes of this Warrant, “Trading Day” means
a day on which the Trading Market is open for trading.


c. This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock.  If exercised in part, the Company shall, at the request of the Holder,
deliver to the Holder a new Warrant, identical in form, in the name of the
Holder, evidencing the right to purchase the number of shares of Warrant Stock
as to which this Warrant has not been exercised, which new Warrant shall be
signed by the Chairman, Chief Executive Officer or President and the Secretary
or Assistant Secretary of the Company.  The term Warrant as used herein shall
include any subsequent Warrant issued as provided herein.
 
 
 
4

--------------------------------------------------------------------------------

 
 
d. No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which shall be the closing sale price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.
 
e. In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within four (4) Trading
Days (the “Warrant Stock Delivery Date”). The person or entity in whose name any
certificate for the Warrant Stock is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
(i) the date on which the payment of the Warrant Price if relevant  is received
by the Company (ii)  or the date of a cashless exercise pursuant to Section 1
(b) . The Company shall pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of shares of Common
Stock on exercise of this Warrant.  If the Company fails for any reason to
deliver to the Holder certificates evidencing the Warrant Stock subject to a
Notice of Exercise by the Warrant Stock Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Stock subject to such exercise (based on the VWAP of the Common Stock
on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the tenth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such certificates are delivered.
 
f. Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Stock, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Stock called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
g. Rescission Rights.  If the Company fails to cause the transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Stock pursuant to Section 1(e) by the Warrant Stock Delivery Date, then the
Holder will have the right to rescind such exercise.
 
h. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the transfer agent to transmit to the Holder a
certificate or the certificates representing the Warrant Stock pursuant to an
exercise on or before the Warrant Stock Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Stock which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Warrant Stock that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed, and (2) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares of Warrant Stock for which such
exercise was not honored or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
i. If any portion of this Warrant remains unexercised as of the Expiration Date
and the VWAP on the Expiration Date is greater than the applicable Warrant Price
as of the Expiration Date, then, without further action by the Holder, this
Warrant shall be deemed to have been exercised automatically at the time (the
“Automatic Exercise Date”) which is immediately prior to the close of business
on the Expiration Date (or, in the event that the Expiration Date is not a
Trading Day, the immediately preceding Trading Day) as if the Holder had duly
given a Notice of Exercise for a “cashless” exercise as contemplated by Section
1(b) hereof (without regard to the satisfaction of the conditions provided in
said Section 1(b) to the Holder’s giving such a Notice of Exercise), and the
Holder (or such other person or persons as directed by the Holder) shall be
treated for all purposes as the holder of record of such Warrant Stock as of the
close of business on such Automatic Exercise Date.  This Warrant shall be deemed
to be surrendered to the Company on the Automatic Exercise Date by virtue of
this Section 1(i) without any action by the Holder.
 
2. Disposition of Warrant Stock and Warrant.
 
a. The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(2) exemption of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same unless such sale is made pursuant
to an effective registration statement covering such resale or pursuant to an
available exemption from such registration, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.
 
The Holder hereby agrees that, unless such sale is made pursuant to an effective
registration statement,  it will not sell or transfer all or any part of this
Warrant and/or Warrant Stock unless and until it shall first have furnished to
the Company either (i) an opinion from Company counsel or counsel reasonably
satisfactory to the Company, to the effect that the proposed sale or transfer
may be made without registration under the Act and without registration or
qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.
 
b. If, at the time of issuance of the shares issuable upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear legends reading substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.  Such “stop transfer” orders will be removed if there is no
legend on the stock certificate or when the legend, if any, is removed.
 
3. Reservation of Shares; Valid Issuance.  The Company hereby agrees that at all
times there shall be reserved for issuance upon the exercise of this Warrant
such number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant.  The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4. Exchange, Transfer or Assignment of Warrant.  This Warrant is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or at the office of its stock transfer agent, if any, for
other Warrants of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder.  Upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled. This Warrant may be divided or combined with other Warrants that
carry the same rights upon presentation hereof at the office of the Company or
at the office of its stock transfer agent, if any, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued and signed by the Holder hereof.
 
 
 
5

--------------------------------------------------------------------------------

 
 
5. Capital Adjustments.  This Warrant is subject to the following further
provisions:
 
a. Adjustment Upon Issuance of Common Stock.  If at any time while the Holder
holds in excess of 50% of the total number of shares of Warrant Stock available
hereunder as of the Issue Date, the Company issues or sells any shares of Common
Stock or securities convertible into or exercisable for Common Stock, other than
an Exempt Issuance (as defined below), for a consideration, conversion price or
exercise price  per share of Common Stock (each, the “New Issuance Price”) less
than a price equal to the Warrant Price  (subject to appropriate adjustment for
any stock dividend, stock split, stock combination, reclassification or similar
transaction after the date hereof) (a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Warrant Price then in effect shall be reduced
to an amount equal to the New Issuance Price. For purposes of this Warrant,
“Exempt Issuance” shall mean the issuance of (a) shares of Common Stock or
options to employees, officers, directors, or consultants of the Company
pursuant to any stock or option plan duly adopted for such purpose by a majority
of the members of the Board of Directors of the Company or a majority of the
members of a committee of directors, (b) securities upon the exercise or
exchange of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant, provided that such
securities have not been amended since the date of this Warrant to increase the
number of such securities or to decrease the exercise, exchange or conversion
price of such securities; and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a person which is
either an owner of, or an entity that is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Company and
in which the Company receives benefits in addition to the investment of funds,
but shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities.
 
b. Recapitalization, Reclassification and Succession.  If any recapitalization
of the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the shares of Common Stock
immediately theretofore issuable upon the exercise of this Warrant, such shares
of capital stock, securities or other property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon the exercise of this Warrant had such recapitalization, reclassification,
merger, consolidation, sale or transfer not taken place, and in each such case,
the terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.
 
c. Subdivision or Combination of Shares.  If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of shares of Warrant Stock purchasable upon exercise of this
Warrant and the Warrant Price shall be proportionately adjusted.
 
d. Stock Dividends and Distributions.  If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
e. Stock and Rights Offering to Shareholders.  If the Company shall at any time
after the date of issuance of this Warrant distribute to all holders of its
Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.
 
f. Spin Off.  If, for any reason, prior to the exercise of this Warrant in full,
the Company spins off or otherwise divests itself of a part of its business or
operations or disposes all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company does not receive compensation for such
business, operations or assets, but causes securities of another entity to be
issued to security holders of the Company, then the Company shall  notify the
Holder at least thirty (30) days prior to the record date with respect to such
Spin-Off.
 


g. Adjustment for Spin Off.  If, for any reason, prior to the exercise of this
Warrant in full, the Company spins off or otherwise divests itself of a part of
its business or operations or disposes all or a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then
 
            (a)  the Company shall cause (i) to be reserved Spin Off Securities
equal to the number thereof which would have been issued to the Holder had all
of the Holder’s unexercised Warrants outstanding on the record date (the “Record
Date”) for determining the amount and number of Spin Off Securities to be issued
to security holders of the Company (the “Outstanding Warrants”) been exercised
as of the close of business on the trading day immediately before the Record
Date (the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on
the exercise of all or any of the Outstanding Warrants, such amount of the
Reserved Spin Off Shares equal to (x) the Reserved Spin Off Shares multiplied by
(y) a fraction, of which (I) the numerator is the amount of the Outstanding
Warrants then being exercised, and (II) the denominator is the amount of the
Outstanding Warrants; and
 
           
(b) the Warrant Price on the Outstanding Warrants shall be adjusted immediately
after consummation of the Spin Off by multiplying the Warrant Price by a
fraction (if, but only if, such fraction is less than 1.0), the numerator of
which is the average closing bid price of the Common Stock for the five (5)
Trading Days immediately following the fifth Trading Day after the Record Date,
and the denominator of which is the average closing bid price of the Common
Stock on the five (5) trading days immediately preceding the Record Date; and
such adjusted Warrant Price shall be deemed to be the Warrant Price with respect
to the Outstanding Warrants after the Record Date.



 
h. Warrant Price Adjustment.  Except as otherwise provided herein, whenever the
number of shares of Warrant Stock purchasable upon exercise of this Warrant is
adjusted, as herein provided, the Warrant Price payable upon the exercise of
this Warrant shall be adjusted to that price determined by multiplying the
Warrant Price immediately prior to such adjustment by a fraction (i) the
numerator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately prior to such adjustment, and (ii) the
denominator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately thereafter.
 
i. Adjustment to Number of Warrant Shares.  If the Warrant Price is reduced
pursuant to the preceding provisions of this Section 5, the number of shares
issuable on exercise of the Warrants shall be increased to a number of shares
(the “Adjusted Warrant Shares Number”) such that the aggregate Warrant Price
(after taking into account such reduction) for the Adjusted Warrant Shares
Number shall be equal to the aggregate Warrant Price (immediately before such
reduction) for the Warrant Stock issuable on exercise of the Warrants prior to
the adjustment contemplated by this clause (g) (for purposes of all such
calculations, all Warrants shall be assumed to be fully exercisable without
regard to any limitations, restrictions or conditions that may be provided
herein or in any other provision of any of the Transaction Documents).
 
j. Certain Shares Excluded.  The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 5 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.
 
k. Deferral and Cumulation of De Minimis Adjustments.  The Company shall not be
required to make any adjustment pursuant to this Section 5 if the amount of such
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment.  In such case, however, any adjustment that would otherwise have
been required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.
 
l. Duration of Adjustment.  Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant shall remain in
effect until a further computation or readjustment thereof is required.
 
6. Call Right.  Subject to the provisions of Section 7, this Warrant may be
redeemed prior to the Expiration Date, at the option of the Company, at a price
of $0.001 per share of Warrant Stock (“Redemption Price”), upon not less than 10
Trading Days’ prior written notice (“Redemption Period”) to the Holder notifying
Holder of the Company’s intent to exercise such right and setting forth a time
and date for such redemption (the “Redemption Date”); provided, however, that no
redemption under this Section 6 may occur unless (i) the Company’s Common Stock
has had a per share closing sales price of at least 200% of the Warrant Price
for each of the sixty (60) consecutive Trading Days immediately prior to the
issuance of such notice   (ii) in excess of 200,000 shares of the Company’s
Common Stock has traded for each of the sixty (60) consecutive Trading Days
immediately prior to such notice (iii) at the date of the redemption notice and
during the entire Redemption Period, there is an effective registration
statement covering the resale of the Warrant Stock  or the Warrant  Shares
issued in a cashless exercise  may be immediately resold in accordance with the
provisions of Rule 144 ,(iv) the Company is current in its required Periodic
Filings with the SEC and (v) there are at least 2 market makers for the Common
Stock. This Warrant may be thereafter exercised by the Holder, for cash or on a
cashless basis, at any time after notice of redemption has been given by the
Company and prior to the time and date fixed for redemption, and the other
provisions of this Warrant shall remain in full force and effect through and
including the redemption date.. This Warrant may be exercised by the Holder, for
cash or on a cashless basis, at any time after notice of redemption has been
given by the Company through  the time and date fixed for redemption, and the
other provisions of this Warrant shall remain in full force and effect through
and including the Redemption Date.  After the Redemption Date, the Holder shall
have no further rights except to receive, upon surrender of this Warrant, the
Redemption Price.
 
 
 
6

--------------------------------------------------------------------------------

 
 
7. Limitation on Exercises.  Notwithstanding the provisions of this Warrant, in
no event (except (i) as specifically provided in this Warrant as an exception to
this provision, (ii) during the forty-five (45) day period prior to the
Expiration Date, (iii) during the Redemption Period, or (iv) while there is
outstanding a tender offer for any or all of the shares of the Company’s Common
Stock), the Company shall not effect the exercise of this Warrant, and the
Holder shall not have the right to exercise this Warrant, to the extent that
after giving effect to such exercise, the Holder (together with such Holder’s
affiliates) would beneficially own in excess of 4.99% of the shares of Common
Stock outstanding immediately after giving effect to such exercise.  For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Holder and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (A) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by such Holder
and its affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such Person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein.  Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.  To the extent that the limitation contained
in this Section 6 applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliate) and of which portion of this Warrant is exercisable shall be in
the sole discretion of the Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliate) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of the determination.  For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company's most recent Form 10-K, Form 10-KSB, Form 10-Q,
Form 10-QSB, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company setting forth
the number of shares of Common Stock outstanding.  For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder and
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 6 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.
 
8. Notice to Holders.
 
a. Notice of Record Date.  In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
b. Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make a certificate signed by its
Chairman, Chief Executive Officer, President, Vice President, Chief Financial
Officer or Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificates to be mailed
(by first class mail, postage prepaid) to the Holder of this Warrant.
 
9. Loss, Theft, Destruction or Mutilation.  Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
10. Warrant Holder Not a Stockholder.  Prior to the exercise of this Warrant in
accordance with its terms, the Holder of this Warrant, as such, shall not be
entitled by reason of this Warrant to any rights whatsoever as a stockholder of
the Company.
 
11. Notices.  Any notice required or contemplated by this Warrant shall be
deemed to have been duly given if transmitted by registered or certified mail,
return receipt requested, or nationally recognized overnight delivery service,
to the Company at its principal executive offices located at 54 Cummings Park,
Suite 316, Woburn, MA 01801, Attention: Yash R. Puri, Chief Financial Officer,
or to the Holder at the name and address set forth in the Warrant Register
maintained by the Company.
 
12. Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
13. Jurisdiction and Venue.  The Company and Holder hereby agree that any
dispute which may arise between them arising out of or in connection with this
Warrant shall be adjudicated before a court located in New York County, New York
and they hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.
 
14. Remedies.  The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.
 
15. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties
hereto.  This Warrant contains the full understanding of the parties hereto with
respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings other than expressly
contained herein and therein.
 
16. Descriptive Headings.  Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this
____st day of December, 2011.
 

 
MAGNOLIA SOLAR CORPORATION
         
 
By:
/s/        Name        Title           

 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
NOTICE OF EXERCISE
 
TO:
Magnolia Solar Corporation

 
54 Cummings Park

 
Suite 316

 
Woburn, MA 01801

 
Attn: Chief Financial Officer

 
Tel: (781) 497-2900

 
Fax: (___) ___-____



 
(1) The undersigned hereby elects to purchase ______________ shares of Warrant
Stock of the Company pursuant to the terms of the attached Warrant to Purchase
Common Stock, and tenders herewith payment of the exercise price in full, as
follows:
 
          o CASH:                      $     = (Exercise Price x Exercise
Shares)


Payment is being made by:


          oenclosed check
          owire transfer
          oother


oCASHLESS EXERCISE [if available pursuant to Section 1(b)]:


Net number of Warrant Shares to be issued to Holder :       _________*


* based on:                      [(A-B) (X)] / (A)


where:
A
=          VWAP                                                                           =           $_______________
B =          Warrant
Price                                                                =           $_______________
 
X =
the number of shares of Warrant Stock issuable

upon exercise of this Warrant in accordance with
the terms of this Warrant
 
(2) Please issue a certificate or certificates representing said shares of
Warrant Stock in the name of the undersigned or in such other name as is
specified below, by physical delivery of a certificate(s) to:
 

--------------------------------------------------------------------------------


 The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted:
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



(3) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
[SIGNATURE OF HOLDER]
 
Name of Investing
Entity:                                                                                                                                          
Signature of Authorized Signatory of Investing
Entity:                                                                                                                                          
Name and Title of Authorized
Signatory:                                                                                                                                          
Date:                                                                                                                                          
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
     FOR VALUE RECEIVED, all of or   shares of the foregoing Warrant and all
rights evidenced thereby are hereby assigned to
 
                                                                       whose
address is




  Dated:   ,         
 
Holder’s
Name:      ___________________________________________________________________________
                                                                                                                                    
Holder’s
Signature:     _________________________________________________________________________
                                                                                                                                     
Name and Title of
Signatory:   ___________________________________________________________________
                                                                                                                                       
Holder’s
Address:     __________________________________________________________________________
                                                                                                                                     
Signature
Guaranteed:  _________________________________________________________________________
                                                                                                                                        
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 


 
                                                                                                         



10